t c memo united_states tax_court jose hernandez petitioner v commissioner of internal revenue respondent docket no filed date jose hernandez pro_se willis b douglas for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after a concession by petitioner the sole issue for decision is whether petitioner is entitled to exclude from gross_income amounts received as disability payments during background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in costa mesa california petitioner worked for the city of santa ana california the city as a grounds maintenance worker earning approximately dollar_figure per month the city provided petitioner with long-term disability insurance through standard insurance co of portland oregon standard standard offers two disability insurance options to the city’s employees under plan a a disabled_employee is eligible to receive one-half of his base monthly salary until his disability ends or until he reaches age the city pays the entire premium for this coverage but an employee is not eligible for the benefits until he is unable to work for days because of the disability under plan b a disabled_employee receive sec_2 sec_1 of standard’s group policy states the amount of monthly income shall be of the first dollar_figure of the member’s basic monthly earnings reduced by any deductible benefits the same benefits as above with the exception that the waiting_period is reduced from days to days enrollment in plan b requires the submission of a medical history statement and is subject_to standard’s approval the employee cost of plan b is approximately dollar_figure per month the city pays the rest during all relevant times petitioner was enrolled in plan a on date while working for the city petitioner tripped on an unrepaired crack in the sidewalk and struck his head on the pavement sustaining permanent injuries to his head back and right eye nevertheless petitioner returned to work with the city in date as a result of these injuries petitioner applied for disability benefits under plan a standard however rejected his claim in date petitioner applied to change his long-term disability insurance coverage from plan a to plan b as requested by standard petitioner submitted a medical history statement standard denied petitioner’s request and petitioner remained covered under plan a on date petitioner suffered another work-related accident this time petitioner while trimming high tree branches fell and suffered head back and neck injuries as a result of the accident he was unable to perform his regular duties for the city after the accident petitioner’s work schedule was as follows from april to date petitioner performed light-duty work from date to date petitioner did not perform any work for the city as none was available that he could perform from january to date petitioner performed nonmaintenance night-man work on date petitioner was instructed not to report to work pending the investigation of an altercation occurring on date between him and several city security guards and on date the city terminated petitioner’s employment on date petitioner filed a long-term disability claim with standard asserting that he had become totally and permanently disabled because of the two accidents described above soon after standard denied his claim petitioner pursued the issue during the subsequent years but was unable to secure payment it was not until petitioner elicited the assistance of the california state insurance commissioner’s office in date that standard agreed to honor petitioner’s claim retroactively to date through a series of checks standard paid petitioner the sum of dollar_figure during on the basis of information supplied to him by the city and standard petitioner believed that the benefits he had received were nontaxable in accordance with this belief petitioner did not report the dollar_figure on his federal_income_tax return in the notice_of_deficiency respondent determined that petitioner should have reported the above amount petitioner’s year-to-date earning reports for and ie the city’s employment records show that no funds were withheld from petitioner’s wages to pay for the long-term disability plan francisco gutierrez the city’s administrative service manager in charge of payroll functions testified that standard’s insurance premiums to the extent paid_by employees are typically paid through withholding and would be reflected on those earning reports discussion respondent asserts that the distributions should be included in petitioner’s gross_income because the city not petitioner exclusively funded the long-term disability plan under which petitioner benefited petitioner on the other hand argues that the payments should be excluded from gross_income because he funded the disability plan through employee withholdings and because he was advised that the payments were not taxable petitioner prepares his tax returns on the cash_method_of_accounting respondent’s determination is presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 sec_105 provides that amounts received by an employee under accident or health_plans funded by the employer are included in the employee’s gross_income sec_105 however provides this exception to the general_rule sec_105 payments unrelated to absence from work --gross income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work we hold that the distribution amounts are not excludable under sec_105 from petitioner’s gross_income petitioner received the disability payments under a long-term disability plan ie plan a that was fully funded by the city the record clearly demonstrates that no funds were withheld from petitioner’s wages and that petitioner did not pay for the plan from other sources moreover the sec_105 exception does not apply petitioner did not establish that the payments were computed with reference to the nature of his injuries without regard to the period he was absent from work 814_f2d_1304 9th cir affg en_banc tcmemo_1985_25 72_tc_715 accordingly respondent’s determination shall be sustained petitioner argues that his form_w-2 indicates that the entire distribution is nontaxable sick_pay we disagree petitioner misunderstands the form_w-2 particularly box which contains the terms j code j is explained as sick_pay and dollar_figure indicates that no amount is to be applied for that category thus in our estimation the form_w-2 indicates the opposite that none of the distributions were for nontaxable sick_pay and that the distributions are in fact taxable petitioner also asserts that assuming we find that the distributions are taxable they should not be includable in his gross_income because many payments pertain to years prior to during which petitioner was unable to work we disagree petitioner as a cash_basis taxpayer must include income during the taxable_year it was actually or constructively received sec_451 since petitioner received dollar_figure during that amount is income for that year to reflect the foregoing decision will be entered for respondent
